Citation Nr: 0402678	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  95-16 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.  

2.	Entitlement to service connection for cardiovascular 
disease, including hypertension, as secondary to service 
connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to June 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1994 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	Cardiovascular disease, including hypertension, was not 
caused or aggravated by a service-connected disability.

2.	Anxiety disorder is currently manifested by a dysphoric 
and anxious mood, mild impairment of concentration and fair 
judgment and insight.  It is not shown to be productive of 
more than considerable impairment.  


CONCLUSIONS OF LAW

1.	Cardiovascular disease, including hypertension, is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2003)

2.	The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Code 9400 (as in effect both prior 
to, and from, November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a recent significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In VCAA letters dated in April 2001 and February 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the initial unfavorable adjudications in 
this appeal were made prior to the effective date of the 
VCAA.  Since the veteran was given the required notifications 
later, the lack of pre-adjudication notification did not 
prejudice his claims because he was not denied any rights to 
which he was entitled at the time.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual background

Service connection for an anxiety disorder was granted by the 
RO in a July 1945 rating decision.  A 10 percent was 
established at that time.  With some increases and decreases, 
the veteran's rating remained essentially unchanged until the 
July 1994 rating decision that became the basis for this 
appeal, when it was increased to 50 percent.  A proposed 
reduction, to 10 percent, in 1996, was not finalized and the 
50 percent evaluation has remained in effect since it was 
established, effective in 1993.  The veteran's appeal has 
been continuous since that time.  

An examination was conducted by VA in December 1993.  At that 
time, it was reported that the veteran had undergone four 
vessel coronary artery bypass surgery in 1989.  

An examination was conducted by VA in January 1994.  At that 
time, he reported that he had retired from his employment due 
to his anxiety disorder and coronary artery disease.  The 
development of his anxiety disorder was reviewed by the 
examiner.  It was noted that following service, the veteran 
had learned to "sidestep" his nervous problems and he 
remained employed by the U. S. Postal Service for many years.  
During the last several years, he had noted that he was a 
restless sleeper, had nightmares, and ground his teeth to 
near stubs.  During the day, he kept his problems to himself, 
but ruminated and became quite depressed.  Additional 
symptoms included numbing of senses, startle response, 
periods of depression and anxiety.  He attributed his high 
blood pressure and heart disease to his chronic worrying and 
anxiety.  He had recently sought help for his anxiety and was 
now taking medication at bedtime and attending therapy on a 
monthly basis.  Mental status evaluation revealed a markedly 
anxious male who was moderately depressed.  He was fully 
oriented, non-psychotic, and denied suicidal and homicidal 
ideation.  Insight and judgment were adequate.  The diagnoses 
were anxiety disorder and post-traumatic stress disorder 
(PTSD).  The veteran's Global Assessment of Functioning (GAF) 
score was about 45.  

An examination was conducted by VA in May 1996.  The 
veteran's medical history since his last examination was 
reviewed.  There had been no psychiatric hospitalizations 
during the interval.  He had been seen on a monthly basis at 
the mental hygiene clinic and had been prescribed medication.  
The clinical picture included generalized persistent anxiety 
manifested by tension, inability to relax, restlessness, 
heart pounding, dizziness, light headedness, worry, fear, 
rumination, difficulty in concentrating, insomnia, 
irritability and impatience.  On mental status examination 
showed the veteran to be tense, alert, and oriented.  There 
was no evidence of a formal thought disorder or of any overt 
psychotic trends.  Speech was relevant, coherent and logical.  
Affect was appropriate to thought content.  Suicidal 
ruminations were denied.  Judgment, insight and memory 
appeared to be intact.  The diagnosis was generalized anxiety 
disorder.  The veteran was described as having moderate 
impairment of social relations and occupational functioning.  

A statement, dated in October 1996, was received from a 
private psychologist.  She indicated that she was currently 
treating the veteran for symptoms of generalized anxiety 
disorder.  These included obsessive thinking and intrusive 
thoughts about war events.  He had severe day-to-day bruxism.  
Speech was pressured, and he was avoidant of close social 
contacts outside his home.  Treatment was focused on 
alleviating the symptomatology and the underlying causes of 
anxiety, low self esteem and obsessive thinking.  

An examination was conducted by VA in April 1997.  At that 
time, the veteran's medical history was reviewed.  Objective 
evaluation found the veteran to be carelessly dressed and 
groomed.  He tended to be somewhat long-winded, but there was 
otherwise no evidence of any formal thought disorder.  The 
veteran was cooperative but tense, somewhat anxious, 
uncomfortable and restless in his chair.  The veteran was 
alert and oriented times three.  There was no psychosis.  The 
veteran maintained good eye contact.  Speech was clear, 
relevant and goal oriented.  Mood was stated to be depressed.  
He became tearful when talking about the suicide of his son, 
who was schizophrenic.  His affect was mildly constricted, 
but appropriate to his mood and thoughts.  His thought 
contents were full of anxieties and pessimism about the 
financial condition of he and his wife.  He admitted that at 
times he felt hopeless but denied any suicidal thoughts or 
plans or attempts.  Cognitively, functioning was adequate; 
insight and judgment were fair.  After the interview was 
over, he got up to leave, but broke down and cried, giving an 
idea of the true depth of his worries and hopelessness.  The 
diagnoses were panic disorder, with agoraphobia, dysthymia, 
and adjustment disorder with mixed reaction.  The GAF score 
was 35.  It was noted that his anxiety disorder may have 
caused him to worry excessively about his coronary artery 
disease and hypertension.  The examiner stated "there is no 
doubt that each problem negatively influenced the other and 
vice versa."

A cardiovascular examination was conducted in April 1997.  At 
that time, his history of coronary bypass surgery was noted.  
The examiner rendered an opinion that "mental problems do 
not cause arteriosclerotic heart disease, although they may 
aggravate such."  

VA outpatient treatment records from August 1994 to March 
2002 have been received.  These show treatment for various 
disorders, including evaluations of the veteran's coronary 
artery disease and some treatment at the mental health 
clinic.  

A psychiatric examination was conducted by VA in April 2002.  
It was noted that the veteran was no longer receiving regular 
treatment for his anxiety and no longer took medication.  He 
reported that he worried about his health and that of his 
wife, who had been diagnosed with Alzheimer's disease two 
years earlier.  He indicated that he was occasionally 
depressed, with infrequent passive suicidal ideation, 
particularly when he thought about jobs that he was prevented 
from taking because of his psychiatric disorder.  He 
described occasionally disturbed sleep and nocturnal bruxism, 
that he handled by removing his bridge.  Some of the more 
florid symptomatology described in the 1997 compensation 
examination had apparently subsided.  He did not complain 
currently of panic attacks, derealization or 
depersonalization.  He did note spells of dizziness and 
associated anxiety.  Objectively, he was neatly dressed and 
appropriately groomed.  He was alert and oriented.  His 
speech was spontaneous, relevant and of normal rate and 
rhythm.  His thinking was somewhat circumstantial but without 
indication of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was mildly dysphoric 
and moderately anxious, with mood-congruent affect.  Long 
term recall was somewhat inconsistent, short term recall and 
concentration were mildly impaired.  The veteran denied panic 
attacks, compulsions, and obsessive thoughts.  He described 
his appetite as fair.  Judgment and insight were present.  
The diagnosis was generalized anxiety disorder.  His current 
GAF score was 60.  

Two cardiovascular examinations were conducted by VA in April 
2002.  Each examiner was requested to render an opinion 
regarding whether the veteran's cardiovascular disease and 
hypertension were caused by or aggravated by his service-
connected psychiatric disorder.  The first indicated that she 
"cannot say one way or the other."  The second indicated 
that it was "less likely" that the high blood pressure was 
secondary to his service-connected neurosis.  The high blood 
pressure could be transiently increased during his anxiety 
attacks, but this would not cause the high blood pressure to 
be elevated all of the time.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old law must be applied; however, prior to the effective date 
of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

A 50 percent evaluation is warranted for an anxiety disorder 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation requires that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9400 
(effective prior to November 7, 1996).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9400 (2003).  

The veteran's anxiety disorder is currently manifested by a 
dysphoric and anxious mood, mild impairment of concentration 
and fair judgment and insight.  He has had decreasing 
suicidal ideation and panic attacks over recent years.  While 
his GAF score was 35 in 1997, he has had significant 
improvement in the past years.  No more than considerable 
impairment is demonstrated.  Therefore, a rating in excess of 
50 percent under the criteria in effect prior to November 
1996 is shown.  

The criteria necessary for a 70 percent rating under current 
regulations require manifestations such as deficiencies of 
judgment, thinking or mood, due to symptoms of suicidal 
ideations; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic attacks or depression affecting 
the ability to function independently; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.  The veteran does not currently 
manifest many of these symptoms.  Therefore, a rating in 
excess of 50 percent is not warranted.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran does not contend, and it is not otherwise shown, 
that his cardiovascular condition began in service or was 
manifested within the year after service.  Rather, the 
veteran contends that his anxiety disorder caused or 
contributed to cause his cardiovascular disease, which 
includes his hypertension.  VA has requested several medical 
opinions in an attempt to substantiate his claim.  Two are 
too equivocal to support or rebut the claim.  The first only 
opines that there might be a relationship; the second, that 
the examiner "cannot say one way or the other."  In effect, 
these are "non-opinions."  The most recent, however, found 
it "less likely" that the mental disorder caused or 
aggravated the cardiovascular disorder, and gave a credible 
reason for that opinion.  Under these circumstances, the 
Board finds the evidence to be against the claim for service 
connection.  Therefore, service connection is denied.  


ORDER

A rating in excess of 50 percent for an anxiety disorder is 
denied.  

Service connection for cardiovascular disease, including 
hypertension, as secondary to service connected anxiety 
disorder, is denied.  



	                        
____________________________________________
J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



